CREDIT AGREEMENT relating to an overdraft and contingent liability facility BETWEEN: 1)Interface Europe B.V., established in Scherpenzeel, The Netherlands, Interface Scherpenzeel B.V., established in Scherpenzeel, The Netherlands, Interface Nederland B.V., established in Scherpenzeel, The Netherlands, Interface Flooring B.V., established in Scherpenzeel, The Netherlands, Interface Belgium B.V., established in Scherpenzeel, The Netherlands, Interface International B.V., established in Scherpenzeel, The Netherlands, Interface Eastern Europe B.V., established in Scherpenzeel, The Netherlands, Heuga Home Flooring B.V., established in Scherpenzeel, The Netherlands, Interface Foreign Investments B.V., established in Scherpenzeel, The Netherlands, individually or together hereinafter referred to as the 'Borrower', 2) ABNAMRO Bank N.V., having its registered office in Amsterdam, The Netherlands, hereinafter referred to as 'ABNAMRO'. IT IS HEREBY AGREED AS FOLLOWS: 1. FACILITY ABN AMRO grants to the Borrower until further notice a facility (the 'Facility') on the terms and conditions and at the rates and charges stated in this agreement. ABN AMRO may from time to time review the terms and conditions of the Facility. The amount of the Facility (the 'Facility Amount') shall be: Period EUR (in millions) 1 May 2009 – 30 September 2009 32 1 October 2009 – 30 September 2010 26 1 October 2010 – 30 September 2011 20 1 October 2011 – 30 September 2012 14 From 1 October 2012 8 The Borrower may reduce the Facility Amount at the end of each quarter in full or in part (if in part subject to a minimum amount of EUR 2,000,000) subject to 5 business days’ notice. As of 1 May 2009 this Facility will replace the existing facility as granted under the Credit Agreement dated 9 March 2007, and all outstanding amounts are deemed to be made and outstanding under this Facility. 2.PURPOSE The Facility is granted to enable the Borrower to make a dividend payment to Interface Inc and to finance the general working capital needs of the
